                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

FARRELL G. KELLY,

         Plaintiffs,

v.                               Civil Action No. 2:18-cv-01074

WEST VIRGINIA REGIONAL JAIL
AND CORRECTIONAL FACILITY
AUTHORITY; CORRECTIONAL
OFFICERS BARRETT; GRAHAM;
DILLARD; WOOD; MILLER;
CHANNELL; AND JOHN/JANE DOE,

         Defendants.

                    MEMORANDUM OPINION AND ORDER



         Pending is a motion to dismiss (ECF No. 10), filed

July 30, 2018 by defendant Correctional Officers Channel and

Miller, and a motion to dismiss (ECF No. 16), filed August 21,

2018 by defendant Correctional Officers Barrett, Dillard,

Graham, and Wood.   Those six correctional officers constitute

all of the identified individual defendants in this case.


                           I. Background



          This is an excessive force case originally brought by

the plaintiff, Farrell G. Kelly (“Kelly”), in the Circuit Court

of Kanawha County, West Virginia.   Kelly filed his amended
complaint on April 20, 2018 and the defendants removed on June

22, 2018.


            Kelly was a pre-trial detainee at Tygart Valley

Regional Jail, located in Belington, West Virginia, when he

claims the defendant correctional officers used excessive force

against him.    Amended Compl. ¶ 1.   The plaintiff was acquitted

by a jury of the offense for which he was being detained on or

around March 31, 2016 and released thereafter.       Id.


            On or about March 24, 2016, Kelly, a pre-trial

detainee at the jail, claims the defendants told him to “cuff

up.”   Id. ¶ 13.   He asserts that he complied with the order and

his hands were handcuffed behind his back.     Id.   Once

handcuffed, the defendants allegedly “entered [Kelly’s] cell and

accosted [him] and used excessive force against [him] by, among

other things, slamming [him] into the ground and hitting and

kicking” him.   Id. ¶ 14.   According to the plaintiff, he was

“kicked in the face with such force that he chipped/damaged his

front teeth” and “suffered bruising, abrasions, and injury to

his back” from the use of excessive force by the defendants.

Id.    The plaintiff claims that “[a]t no time was [he] a threat

to the defendants and at no time did [he] threaten any of the

defendants.”    Id. ¶ 15.   Plaintiff adds that his injuries

required medical treatment that he was denied.       Id. at ¶ 17.

                                  2
Plaintiff further alleges that the officers’ conduct was carried

out without just cause, was outrageous and intentional,

proximately caused him to suffer severe bodily injuries, and was

done to inflict unnecessary harm upon him when he posed no

threat or harm.     Id. ¶   21, 22.


            Kelly asserts that the defendants’ conduct violated

West Virginia C.S.R. 95-1-15.9, which imposes a duty upon

employees to protect inmates from harm and to comply with the

use of force policy adopted by WVRJCFA.          Id. ¶ 15.    In addition,

the plaintiff claims the conduct alleged violated his Fourteenth

Amendment right to be free from excessive force.


            As a result, Kelly filed this five-count action

consisting of Counts I, II, IV, V, and VI (there is no Count

III).     Counts V and VI are only against WVRJCFA, and Count VI

(vicarious liability) has been dismissed by prior order of the

court.1


            At issue here are the remaining three counts that

charge the individual correctional officers as follows: Count I,

assault and battery; Count II, intentional infliction of

emotional distress/outrageous conduct; and Count IV, violation




1 Count V alleges reckless/gross negligence in supervision/training/hiring
against WVRJCFA.

                                      3
of 42 U.S.C. § 1983.   The individual correctional officers now

seek to dismiss Counts I, II, and IV.


                          II. Discussion



A. Counts I and IV


          In Count IV, Kelly alleges a Section 1983 claim

against the six individual defendant correctional officers,

Barrett, Graham, Dillard, Wood, Miller, and Channel, claiming

that the conduct alleged violated his constitutional rights

under the Fourteenth Amendment.       He also alleges state law

assault and battery in Count I.       The defendants move to dismiss

both counts on the basis of qualified immunity.


          Qualified immunity shields a correctional officer from

allegations of constitutional violations and civil liability in

situations where the officer was engaged in acts which

constitute a discretionary function, were carried out “within

the scope of his authority,” and which “did not violate clearly

established laws of which a reasonable official would have

known.”   Syl. pt. 5, W. Virginia Reg'l Jail & Corr. Facility

Auth. v. A.B., 766 S.E.2d 751 (2014).       Qualified immunity does

not cover acts that are “fraudulent, malicious, or otherwise

oppressive.”   Id.



                                  4
          The Due Process Clause of the Fourteenth Amendment

“protects a pretrial detainee from the use of excessive force

that amounts to punishment.”   Graham v. Connor, 490 U.S. 386,

395 n.10 (1989).   To establish that an officer’s force was

excessive, a plaintiff must show “only that the force purposely

or knowingly used against him was objectively unreasonable.”

Kingsley v. Hendrickson, 135 S.Ct. 2466, 2473 (2015).   [“I]n

determining whether the force used was objectively unreasonable,

a court considers evidence ‘from the perspective of a reasonable

officer on the scene.’”   Duff v. Potter, 665 Fed. Appx. 242, 244

(4th Cir. 2016).


          To prove that an employee has violated a clearly

established right of the plaintiff, one must make a

“particularized showing” that a “reasonable official would

understand that what he is doing violated that right” or that

“in light of preexisting law the unlawfulness” of the act was

“apparent.”   Anderson v. Creighton, 483 U.S. 635, 640 (1987).

“[T]he question of whether the constitutional or statutory right

was clearly established is one of law for the court.”

Hutchinson v. City of Huntington, 479 S.E.2d 649, 659 n.11 (W.

Va. 1996).


          Kelly asserts that he was harassed, assaulted, and

battered when he was slammed to the ground, forcefully pinned

                                5
down by his head and neck, and kicked in the face by the

defendant correctional officers after they handcuffed his hands

behind his back.    He claims to have suffered bruising,

abrasions, injury to his back, and that he was kicked with such

force that his teeth were chipped and damaged.      Kelly further

asserts that the defendants denied him necessary medical

treatment, and that they used verbal threats of violence during

the course of the alleged events.      Plaintiff repeatedly alleges

that such acts were unwarranted, unnecessary and unjustified,

and rendered with excessive force.       He asserts that those acts

were done with the “intent to inflict unnecessary harm and

humiliation, embarrassment, [] and emotional distress.”       Amended

Compl. ¶ 26.


         Kelly’s Fourteenth Amendment right, as a pre-trial

detainee awaiting trial, to be free from excessive force while

detained was violated as a result of the alleged actions of the

defendants.    Under the facts alleged, the defendants entered his

cell and forcefully beat and kicked the handcuffed plaintiff in

the face, inflicting severe bodily injury, at a time when he was

both successfully restrained and had neither threatened nor

posed a threat to the officers.       Because this conduct is alleged

to have been purposeful, excessive, and in violation of clearly

established rights of a pre-trial detainee such as plaintiff to


                                  6
be free of such unwarranted attack and abuse, the defendant

correctional officers, who are charged with misconduct that went

far beyond their discretionary function, are not at this

juncture on this record entitled to qualified immunity.

Accordingly, dismissal of the Count I assault and battery claim

and the Count IV § 1983 claim as to defendants Barrett, Graham,

Dillard, Wood, Miller, and Channel is denied.


B. Count II


         The plaintiff’s outrage/intentional and/or reckless

infliction of emotional distress claims (Count II) are emotional

damages claims which must be dismissed because they are

duplicative of the plaintiff’s assault and battery claims for

which he can recover damages resulting from emotional distress.


         The West Virginia Supreme Court of Appeals “treats

claims for outrage and assault battery arising from the same

events duplicative.”   Searls v. W. Virginia Reg'l Jail, 2016 WL

4698547, at *4 (S.D. W. Va. 2016) (citing Criss v. Criss, S.E.2d

Syl. Pt. 4 (W. Va. 1987)) (“Because an action for assault and

battery allows for recovery of damages due to resulting

emotional distress, a claim for the tort of outrageous conduct

is duplicitous of a claim for assault and battery where both

claims arise from the same event.”).   Because the “law does not

permit a double satisfaction for a single injury,” the plaintiff
                                7
“may not recover damages twice for the same injury simply

because he has two legal theories.”    Harless v. First Nat'l

Bank, 289 S.E.2d 692, Syl. Pt. 7 (1982).


         In Count I, plaintiff claims the defendant

correctional officers committed an assault and battery.     Under

that count Kelly may recover damages resulting from the

emotional distress caused by the intentional torts committed by

the defendant correctional officers.   Accordingly, plaintiff's

Count II claim for intentional infliction of emotional distress

or outrageous conduct is duplicative and is dismissed as to all

defendants.


                         III. Conclusion



         For the reasons stated herein, it is ORDERED that the

motion to dismiss of defendant Correctional Officers Graham,

Barrett, Dillard, and Wood (ECF No. 16) and the motion to

dismiss of defendant Correctional Officers Channel and Miller

(ECF No. 10) be, and hereby are, denied as to Counts I and IV

and granted as to Count II, which is dismissed.




                                8
         The Clerk is directed to transmit copies of this order

to all counsel of record, the plaintiff, and to any

unrepresented parties.


                                ENTER: July 2, 2019




                               9
